Title: To James Madison from Louis-Marie Turreau de Garambouville, 1 May 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 1. May 1808.

La conduite de M. Skipwith, Consul Général des Etats-Unis à Paris, a donné lieu à des plaintes Si vives et Si multipliées que le Gouvernement Français a du, pour l’intérêt des deux Puissances, en faire examiner les motifs.
Il résulte d’un rapport fait à Sa Majesté par son Conseil d’Etat:
1o.  Que M. Skipwith S’est permis contre le Conseil général de liquidation, contre le Ministre du Trésor public & contre le Ministre Plénipotentiaire des Etats-Unis à Paris, les allégations les plus fausses relativement à la liquidation et a l’emploi des Vingt millions destinées par la convention passée avec le Gouvernement Américain, le 30. Avril 1803, au paiment des créances Américaines.
2o.  Que M. Skipwith, chargé en Sa qualité d’agent commercial de coopérer avec les Commissaires Américains à la liquidation des créances Américaines, a abusé de son pouvoir et de Son influence en cherchant à faire adopter et reconnaître des créances déjà Soldées & d’autres non appuyées de reçues Suffisantes.
3o.  Que les déclamations publiques & Scandaleuses que M. Skipwith S’est permises & a occasionnées tant contre les Administrations françaises que contre le Ministre des Etats-Unis Sont tellement odieuses qu’elles ne permettent plus de conserver à cet agent les relations qui existaient entre les Administrations Françaises et Américaines
J’ai l’ordre exprès, de ma Cour, Monsieur, de demander au Gouvernement Fédéral le rappel de M. Skipwith  La nature de Ses fonctions et l’intérêt des relations commerciales des Etats Unis exigent même que Son remplacement ait lieu le plutôt possible
Vous jugerez, sans doute, Monsieur, que le Gouvernement fédéral est le plus intéressé à nommer un Successeur à M. Skipwith aux mains duquel l’Administration ne peut plus être désormais confiée d’une manière Sûre & utile.  Agréez, Monsieur, l’hommage de ma haute Considération.

Turreau

